991 So. 2d 1001 (2008)
Rolando OTERO, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D08-2541.
District Court of Appeal of Florida, Fourth District.
October 1, 2008.
Rolando Otero, Raiford, pro se.
Bill McCollum, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
Rolando Otero asks this court to grant his petition for writ of prohibition by compelling the trial court to reassign cases 97-23192 CF and 97-20899 CF to a successor judge. We accept the State's concession that this is the proper disposition. See Johnson v. State, 968 So. 2d 61 (Fla. 4th DCA 2007); Gomez v. State, 900 So. 2d 760 (Fla. 4th DCA 2005).
Petition for writ of prohibition granted.
FARMER, KLEIN and STEVENSON, JJ., concur.